MEMORANDUM OPINION
PER CURIAM.
John Schultz, the debtor in this Chapter 7 bankruptcy proceeding, appeals from the order of the Bankruptcy Appellate Panel affirming the Bankruptcy Court’s order denying his petition for discharge of his debts.
Having carefully considered the record on appeal, the briefs of the parties, and the *280applicable law, we are not persuaded that the Bankruptcy Appellate Panel erred in affirming the order of the Bankruptcy Court.
Because the reasoning which supports the order has been articulated by the Bankruptcy Court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the order of the Bankruptcy Appellate Panel is affirmed upon the reasoning employed by the Bankruptcy Court in its Memorandum of Opinion dated April 21, 2000.